Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duroe (U.S. Patent No. 8647099).
Regarding claim 1, Duroe teaches:
An extrudate handling system (Col. 1, lines 48-54) comprising: 
at least one imaging device (Col. 6 line 66) configured to: 
image an end face of an extrudate (Col. 6 line 66 – Col. 7, line 7); and 
generate, during linear translation of the extrudate, at least one imaging output signal indicative of a rotational position of the end face of the extrudate (Col. 7, lines 2-12); and 
at least one rotational effector configured to, during translation of the extrudate, rotate the extrudate around a central longitudinal axis of the extrudate responsive to the at least one imaging output signal (Col. 7, lines 2-39; Col. 7, line 63 – Col. 8, line 34).

Regarding claim 3, Duroe teaches the limitations of claim 1, which clam 3 depends on. Duroe further teaches:
wherein the at least one rotational effector is configured to rotate the extrudate to align an extrudate web angle of the extrudate to a predetermined web angle (Col. 6 line 66 – Col. 7, line 39).

Regarding claim 4, Duroe teaches the limitations of claim 1, which clam 4 depends on. Duroe further teaches:
wherein the extrudate handling system is configured to: 
determine a difference between an average of a predetermined number of web angles to a desired target value (Col. 6 line 66 – Col. 7, line 39); and 
generate additional input based on the difference for inclusion into a future web angle correction solution (Col. 6 line 66 – Col. 7, line 39).

Regarding claim 5, Duroe teaches the limitations of claim 1, which clam 5 depends on. Duroe further teaches:
wherein the extrudate handling system is configured to linearly translate the extrudate onto a dryer tray (Col. 6, lines 45-65).

Regarding claim 6, Duroe teaches the limitations of claim 5, which clam 6 depends on. Duroe further teaches:
further comprising at least one tray sensor configured to sense a tilt of the dryer tray and generate at least one sensing output signal indicative of the tilt of the dryer tray (Col. 6 line 66 – Col. 7, line 39); 
wherein the at least one rotational effector is configured to, during translation of the extrudate, rotate the extrudate around a central longitudinal axis of the extrudate responsive to the at least one sensing output signal (Col. 6 line 66 – Col. 7, line 39).

Regarding claim 7, Duroe teaches the limitations of claim 1, which clam 7 depends on. Duroe further teaches:
wherein the at least one imaging device is further configured to translate concurrently with the end face of the extrudate (Col. 6 line 45 – Col. 7, line 39).

Regarding claim 16, Duroe teaches:
A method of handling an extrudate comprising (Col. 1, lines 48-54): 
linearly translating the extrudate in a direction substantially parallel to a central longitudinal axis of the extrudate (Col. 6, lines 45-65); and 
rotating the extrudate around the central longitudinal axis of the extrudate during linear translation of the extrudate responsive to at least one imaging output signal indicative of a rotational position of an end face of the extrudate (Col. 7, lines 2-39; Col. 7, line 63 – Col. 8, line 34).

Regarding claim 18, Duroe teaches the limitations of claim 16, which claim 18 depends on. Duroe further teaches:
wherein the rotating the extrudate includes rotating the extrudate to align an extrudate web angle of the extrudate to a predetermined web angle (Col. 6 line 66 – Col. 7, line 39).

Regarding claim 19, Duroe teaches the limitations of claim 16, which claim 19 depends on. Duroe further teaches:
further comprising determining, by an extrudate handling system, a difference between an average of a predetermined number of web angles to a desired target value (Col. 6 line 66 – Col. 7, line 39); and 
generate, by the extrudate handling system, additional input based on the difference for inclusion into a future web angle correction solution (Col. 6 line 66 – Col. 7, line 39).

Regarding claim 20, Duroe teaches the limitations of claim 16, which claim 20 depends on. Duroe further teaches:
further comprising translating the extrudate onto a dryer tray after the rotating of the extrudate (Col. 6, lines 45-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Duroe (U.S. Patent No. 8647099) as applied to claims 1 and 16, respectively, above, and further in view of Kimata (U.S. 10421213).
Regarding claim 2, Duroe teaches the limitations of claim 1, which claim 2 depends on. Duroe further teaches:
wherein the at least one rotational effector is configured to rotate the extrudate (Col. 7, lines 2-39; Col. 7, line 63 – Col. 8, line 34).

Duroe does not explicitly teach:
vertically orienting columns of an internal matrix of the extrudate.

However, Kimata, in a similar field of endeavor, forming ceramic extrudates, teaches:
vertically orienting columns of an internal matrix of the extrudate (Col. 1, lines 51-63). Kanata teaches the concept of rotating the material to orient the different walls in the honeycomb structure, which would be obvious when applied to Duroe to orient columns of the internal matrix.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotating of the extrudate of Duroe to incorporate the teachings of Kimata and explicitly include vertically orienting columns of an internal matrix of the extrudate. The purpose, as stated by Kimata, being such that a length direction of the pore is parallel to a thickness direction of the portion (Col. 1, lines 58-59).
	
Regarding claim 17, Duroe teaches the limitations of claim 16, which claim 17 depends on. Duroe further teaches:
wherein the rotating the extrudate includes rotating the extrudate (Col. 7, lines 2-39; Col. 7, line 63 – Col. 8, line 34).

Duroe does not explicitly teach:
to vertically orient columns of an internal matrix of the extrudate.

However, Kimata, in a similar field of endeavor, forming ceramic extrudates, teaches:
to vertically orient columns of an internal matrix of the extrudate (Col. 1, lines 51-63). Kanata teaches the concept of rotating the material to orient the different walls in the honeycomb structure, which would be obvious when applied to Duroe to orient columns of the internal matrix.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotating of the extrudate of Duroe to incorporate the teachings of Kimata and explicitly include vertically orienting columns of an internal matrix of the extrudate. The purpose, as stated by Kimata, being such that a length direction of the pore is parallel to a thickness direction of the portion (Col. 1, lines 58-59).
Claims 8, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Duroe (U.S. Patent No. 8647099) as applied to claims 1  and 11 above, and further in view of Adriaansen (U.S. 7238309).
Regarding claim 8, Duroe teaches the limitations of claim 1, which claim 8 depends on, but does not teach comprising a head end assembly with a body linearly translatable along a track, however, Adriaansen, in a similar field of endeavor, forming ceramic extrudates, teaches:
further comprising a head end assembly comprising a body linearly translatable along a track and rotationally fixed relative to the track, wherein the at least one rotational effector is rotationally movable relative to the body (Col. 3, line 64 – Col. 4, line 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Duroe to incorporate the teachings of Adriaansen and include a head end assembly with a body linearly translatable along a track. The purpose, as stated by Adriaansen, being such that the rotation of an adjustment handle causes the pivot axis of the rollers to move (Col. 4, lines 10-12).

Regarding claim 10, Duroe in view of Adriaansen teaches the limitations of claim 8, which claim 10 depends on. Duroe further teaches:
wherein the head end assembly further comprises the imaging device, and the imaging device is attached to the body (Col. 5, lines 39-60).

Regarding claim 11, Duroe teaches:
An extrudate handling system (Col. 1, lines 48-54) comprising: 
at least one rotational effector rotationally movable relative to the body and configured to rotate an extrudate around a central longitudinal axis of the extrudate (Col. 7, lines 2-39; Col. 7, line 63 – Col. 8, line 34); and 
a fixed effector rotationally fixed relative to the body and configured to engage the extrudate, after rotation of the extrudate by the at least one rotational effector, to rotationally fix the extrudate around the central longitudinal axis of the extrudate (Col. 10, lines 4-30); 
wherein the head end assembly is configured to linearly translate the extrudate along the central longitudinal axis after engagement of the at least one rotational effector with the extrudate (Col. 6, lines 45-65).

Duroe does not teach:
a head end assembly comprising:
a body linearly translatable along a track and rotationally fixed relative to the track.

However, Adriaansen, in a similar field of endeavor, forming ceramic extrudates, teaches:
a head end assembly comprising (Col. 3, line 64 – Col. 4, line 23): 
a body linearly translatable along a track and rotationally fixed relative to the track (Col. 3, line 64 – Col. 4, line 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Duroe to incorporate the teachings of Adriaansen and include a head end assembly with a body linearly translatable along a track. The purpose, as stated by Adriaansen, being such that the rotation of an adjustment handle causes the pivot axis of the rollers to move (Col. 4, lines 10-12).

Regarding claim 13, Duroe in view of Adriaansen teaches the limitations of claim 11, which claim 13 depends on. Duroe further teaches:
wherein the at least one rotational effector is configured to rotate the extrudate to align an extrudate web angle of the extrudate to a predetermined web angle (Col. 6 line 66 – Col. 7, line 39).

Regarding claim 14, Duroe in view of Adriaansen teaches the limitations of claim 11, which claim 14 depends on. Duroe further teaches:
wherein the extrudate handling system is configured to: 
determine a difference between an average of a predetermined number of web angles to a desired target value (Col. 6 line 66 – Col. 7, line 39); and 
generate additional input based on the difference for inclusion into a future web angle correction solution (Col. 6 line 66 – Col. 7, line 39).

Regarding claim 15, Duroe in view of Adriaansen teaches the limitations of claim 11, which claim 15 depends on. Duroe further teaches:
wherein the extrudate handling system is configured to linearly translate the extrudate onto a dryer tray (Col. 6, lines 45-65).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Duroe (U.S. Patent No. 8647099) in view of Adriaansen (U.S. 7238309), as applied to claim 8 above, and further in view of Sansoucy (U.S. Patent No. 7943077).
Regarding claim 9, Duroe in view of Adriaansen teaches the limitations of claim 8, which claim 9 depends on, but does not teach the at least one rotational effector comprising at least one pin that extends at least partially into the extrudate, however, Sansoucy, in a similar field of endeavor, a device for extruding ceramics, teaches:
wherein the at least one rotational effector comprises at least one pin that extends at least partially into the extrudate (Col. 2, lines 42-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotational effector of Duroe in view of Adriaansen to incorporate the teachings of Sansoucy and have the rotational effector comprise at least one pin. The purpose, as stated by Sansoucy, being to minimize deflection (Col. 2, line 43).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Duroe (U.S. Patent No. 8647099) in view of Adriaansen (U.S. 7238309), as applied to claim 11 above, and further in view of Kimata (U.S. 10421213).
Regarding claim 12, Duroe in view of Adriaansen teaches the limitations of claim 11, which claim 12 depends on. Duroe further teaches:
wherein the at least one rotational effector is configured to rotate the extrudate (Col. 7, lines 2-39; Col. 7, line 63 – Col. 8, line 34).

Duroe in view of Adriaansen does not explicitly teach:
to vertically orient columns of an internal matrix of the extrudate.

However, Kimata, in a similar field of endeavor, forming ceramic extrudates, teaches:
to vertically orient columns of an internal matrix of the extrudate (Col. 1, lines 51-63). Kanata teaches the concept of rotating the material to orient the different walls in the honeycomb structure, which would be obvious when applied to Duroe to orient columns of the internal matrix.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotating of the extrudate of Duroe in view of Adriaansen to incorporate the teachings of Kimata and explicitly include vertically orienting columns of an internal matrix of the extrudate. The purpose, as stated by Kimata, being such that a length direction of the pore is parallel to a thickness direction of the portion (Col. 1, lines 58-59).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748